  Case 1:18-cr-00001-TH Document 38 Filed 05/20/20 Page 1 of 1 PageID #: 116




                            UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TEXAS
                                BEAUMONT DIVISION

UNITED STATES OF AMERICA                        '
                                                '
V.                                              '    CASE NO. 1:18-CR-1
                                                '
JEREMY RUSSELL MOORE                            '

                           ORDER ADOPTING
        FINDINGS OF FACT AND RECOMMENDATION ON PLEA OF TRUE

       The Court referred this matter to the Honorable Keith F. Giblin, United States Magistrate

Judge. In accordance with 18 U.S.C. § 3401(i) and 18 U.S.C. § 3583(e), Judge Giblin held a hearing

and submitted findings of fact and a recommendation on the defendant’s plea of true. The magistrate

judge recommended that the Court revoke the defendant’s supervised release and impose a term of

imprisonment for the revocation. The parties agreed to the recommended sentence.

       The parties did not file objections. The Court ORDERS that the findings of fact and

recommendation on plea of true (Doc. No. 33) are ADOPTED and the defendant’s supervised

release is revoked. Pursuant to Judge Giblin’s recommendation, the Court ORDERS the defendant,

Jeremy Russell Moore, to serve a term of twelve (12) months and one (1) day imprisonment, with

credit for any time Mr. Moore previously spent in federal custody on revocation proceedings and no

further supervision to follow.

        SIGNED this the 20 day of May, 2020.




                                      ____________________________
                                      Thad Heartfield
                                      United States District Judge
